Exhibit 10.1
 
AMENDMENT


AMENDMENT to that certain Amended and Restated Convertible Note dated February
11, 2011 in the principal amount of $250,000 (“Note”) by and between Feel Golf
Co. Inc. (“Feel) and Long Side Ventures LLC (“Long Side")


WHEREAS, Feel and Long Side are parties to a Convertible Note with an original
issuance date of February 11, 2011;


WHEREAS, On January 14, 2013 the parties amended the note lowering the
conversion price to $.0001;


WHEREAS, the Parties believe that it is their collective best interest to amend
the Note again to restore the original provisions changed by the January 14,
2013 Amendment.


NOW THEREFORE, in consideration of the mutual agreements, covenants and rights
set forth herein the Parties agree as follows:


1.           Section 2.1(b) shall be deleted and replaced with the following:


“(b) Subject to adjustment as provided in Section 2.1(c) hereof, the Conversion
Price per share shall be the higher of: (i) 50% of the average of the five
lowest intraday prices for the Company’s stock during the previous 15 trading
days: or (ii) $0.0001.




In witness whereof, the Parties hereto have executed this Amendment this 14th
day of August, 2013
 

FEEL GOLF CO INC.     LONG SIDE VENTURES LLC                      
/s/ Victoria Rudman
   
/s/ Ben Kaplan
 
Victoria Rudman, CEO    
   
BEN KAPLAN, Managing Member
 

 